 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
         KIRELL FRANCIS BETTIS TRUST and                     No: 1:20-cv-00148-NONE-SKO
12       KIRELL F. BETTIS-TAYLOR,
                                                          ORDER REQUIRING PLAINTIFF TO PAY
13                        Plaintiffs,                     THE FILING FEE IN THIS ACTION
14            v.
                                                          (Doc. No. 1)
15       INTERNAL REVENUE SERVICE (IRS),
         K. GREEN, and A. RASCHKE,                           TWENTY-ONE (21) DAY DEADLINE
16
                          Defendants.
17

18                                       I.        INTRODUCTION

19           Plaintiff Kirell F. Bettis-Taylor1, a state prisoner, is appearing pro se in this civil rights

20   action. On January 29, 2020, plaintiff filed a complaint with the court, but did not file an

21   application to proceed in forma pauperis (IFP) nor did he pay the filing fee.

22           Pursuant to the Prison Litigation Reform Act (PLRA), a prisoner may not proceed IFP “if

23   the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,

24   brought an action or appeal in a court of the United States that was dismissed on the grounds that

25   it is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

26   prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The court

27

28
     1
       Plaintiff’s inmate number is T35161. It appears that he uses more than one name, including
     Kirell Taylor and Kirell Francis Bettis. See Bettis v. U.S. Dep’t of State, no. 1:19-cv-02802-UNA
     (D.D.C.) (Oct. 29, 2019) (noting that plaintiff has filed cases using more than one name).
                                                         1
 1   takes judicial notice of the following cases2 filed by plaintiff: Taylor v. Walsh, No. 3:05-cv-

 2   01147-JSW (N.D. Cal.) (dismissed May 18, 2005 for failure to state a claim upon which relief

 3   can be granted); Taylor v. USA, No. 2:02-cv-05071-UA-CT (C.D. Cal.) (IFP status denied

 4   February 19, 2003 because action legally and factually frivolous)3; Bettis v. Tillie-Moore, No.

 5   2:09-cv-00788-UA-CT (C.D. Cal) (IFP status denied February 11, 2009 as legally and factually

 6   frivolous); Bettis v. Paulson, No. 2:09-cv-01544-UA-CT (C.D. Cal.) (IFP status denied April 13,

 7   2009 because action legally and factually frivolous); Taylor v. Blackstone, No. 1:08-cv-01561-

 8   AWI-GSA (E.D. Cal.) (dismissed September 11, 2009 for failure to state a claim); Bettis v.

 9   Clinton, No. 2:10-cv-00682-UA-DUTY (C.D. Cal.) (IFP status denied March 1, 2010 for, among

10   other things, failure to state a non-frivolous claim). These cases were final prior to the date

11   plaintiff filed this action. Silva v. Di Vittorio, 658 F.3d 1090, 1098–1100 (9th Cir. 2011).

12           Because plaintiff had at least three strike dismissals under § 1915(g) prior to the date he

13   filed this action, he may proceed in forma pauperis only if he is seeking relief from a danger of

14   serious physical injury which was “imminent” at the time of the filing of the complaint. See

15   Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007). Under the law of this circuit, a

16   plaintiff must be afforded an opportunity to persuade the court that § 1915(g) does not bar in

17   forma pauperis status for him. See Andrews v. King, 398 F.3d 1113, 1120 (9th Cir. 2005). Here,

18   plaintiff preemptively alleges in his complaint that he “has been threaten [sic] by officers with

19   physical violence.” (Doc. 1 at 23.) For the reasons set forth below, however, the court finds that

20   plaintiff does not qualify for relief under the imminent danger exception.

21   /////

22   /////

23

24   2
       This court may take judicial notice of its own records and the records of other courts. See United
     States v. Howard, 381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631 F.2d 118,
25   119 (9th Cir. 1980); see also Fed. R. Evid. 201.
26
     3
       “[W]hen a district court disposes of an in forma pauperis complaint on the grounds that the
     claim is frivolous, malicious, or fails to state a claim upon which relief may be granted, such a
27   complaint is dismissed for purposes of § 1915(g) even if the district court styles such dismissal as
     denial of the prisoner’s application to file the action without prepayment of the full filing fee.” El-
28   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (internal citation and quotations
     omitted)
                                                          2
 1                                        II.       DISCUSSION

 2   A.       Legal Standard

 3            The availability of the imminent danger exception “turns on the conditions a prisoner

 4   faced at the time the complaint was filed, not at some earlier or later time.” Cervantes, 493 F.3d

 5   at 1053. “Imminent danger of serious physical injury must be a real, present threat, not merely

 6   speculative or hypothetical.” Blackman v. Mjening, 1:16-cv-01421-LJO-GSA-PC, 2016 WL

 7   5815905, at *1 (E.D. Cal. Oct. 4, 2016). To meet his burden under § 1915(g), a plaintiff must

 8   provide “specific fact allegations of ongoing serious physical injury, or a pattern of misconduct

 9   evidencing the likelihood of imminent serious physical injury.” Martin v. Shelton, 319 F.3d

10   1048, 1050 (8th Cir. 2003). “[V]ague and utterly conclusory assertions” of imminent danger are

11   insufficient. White v. Colorado, 157 F.3d 1226, 1231–32 (10th Cir. 1998). See also Martin, 319

12   F.3d at 1050 (“[C]onclusory assertions” are “insufficient to invoke the exception to § 1915(g)

13   . . . .”). The “imminent danger” exception is available “for genuine emergencies,” where “time is

14   pressing” and “a threat . . . is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir.

15   2002).

16            Additionally,

17                   the complaint of a three-strikes litigant must reveal a nexus between
                     the imminent danger it alleges and the claims it asserts, in order for
18                   the litigant to qualify for the ‘imminent danger’ exception of section
                     1915(g). In deciding whether such a nexus exists, [a court] will
19                   consider (1) whether the imminent danger of serious physical injury
                     that a three-strikes litigant alleges is fairly traceable to unlawful
20                   conduct asserted in the complaint and (2) whether a favorable
                     judicial outcome would redress that injury. The three-strikes litigant
21                   must meet both requirements in order to proceed [in forma pauperis].
22   Stine v. Fed. Bureau of Prisons, no. 1:13–CV–1883 AWI MJS, 2015 WL 5255377, at *3 (E.D. Cal.

23   Sept. 9, 2015) (quoting Pettus v. Morgenthau, 554 F.3d 293, 298–99 (2d Cir. 2009)). In making

24   the imminent danger determination the court must liberally construe plaintiff’s allegations.

25   Cervantes, 493 F.3d at 1055.

26   B.       Analysis

27            The court has carefully reviewed plaintiff’s complaint and finds that it does not contain

28   “plausible allegations” that he “faced ‘imminent danger of serious physical injury’ at the time of

                                                       3
 1   filing.” Id. at 1055 (quoting 28 U.S.C. § 1915(g)). Although somewhat unclear, the complaint, in

 2   pertinent part, purports to assert claims for “excessive force” and “cruel and unusual punishment”

 3   against K. Green and A. Raschke, correctional officers at Corcoran State Prison, for having

 4   allegedly retaliated against plaintiff in September 2019 for pursuing a complaint against a nurse

 5   employed at the Prison.4 (Doc. 1 at 1, 22, 23.) With respect to “imminent danger,” plaintiff

 6   alleges that he “presently face[s] additional imminent danger of physical serious injury or death at

 7   the hands of correctional officers after [he] was physically abused on September 10, 2019” by K.

 8   Green and A. Raschke, and that he has been “threaten [sic] by officers with physical violence

 9   because [he] refuse[s] to withdraw [his] staff complaint.” (Id. at 19, 23.)

10          As noted above, however, the availability of the imminent danger exception “turns on the

11   conditions a prisoner faced at the time the complaint was filed, not at some earlier or later time.”

12   Cervantes, 493 F.3d 1047, 1053. While the court does not seek to minimize the alleged events

13   from which plaintiff’s claims arise, those events nonetheless occurred in September 2019, and

14   there are no allegations in the complaint that would support a finding that plaintiff, at the time he

15   filed suit on January 29, 2020, was then under imminent danger of serious physical injury.

16   Moreover, plaintiff’s claims arise from actions taken by prison officials at Corcoran State Prison,

17   yet plaintiff had been transferred to California Correctional Institution in Tehachapi, California,

18   before this action was initiated. (See Doc. 1 at 23.) Because at the time of filing plaintiff was

19   incarcerated, and continues to be incarcerated, at a different institution, nothing in the factual

20   allegations of his complaint raises a reasonable inference that he was facing imminent danger of

21   serious physical injury at the time that he initiated this action. See Williams v. Passini, No. 2:17-

22   cv-01362 KJM CKD P, 2018 WL 4215972, at *3–4 (E.D. Cal. Sept. 5, 2018); Granda v. Jensen,

23   No. ED CV 18-426-CAS (PLA), 2018 WL 6163113, at *3 (C.D. Cal. Apr. 24, 2018). Plaintiff’s

24   bald, unverified assertion in his complaint that he is presently in imminent danger not only lacks

25

26   4
       Plaintiff also alleges in his complaint that he has paid billions of dollars to named defendant the
     Internal Revenue Service (“IRS”) for the benefit of the United States Treasury and the State of
27   California by an ancient document that he discovered and caused $850 billion dollars in credit to
28   be transferred to his trust. He contends that the IRS has not paid the funds to the Treasury or the
     State and that he is owed a refund of his taxes.
                                                        4
 1   the requisite plausibility, Andrews, 493 F.3d at 1055–57, but it does not negate the fact that the

 2   complaint asserts claims arising only from the alleged past use of excessive force at a facility

 3   where plaintiff is no longer being held, an event that cannot and does not satisfy the imminent

 4   danger exception to § 1915(g), id. at 1053. See Stine, 2015 WL 5255377, at *3.

 5                                       III.         CONCLUSION
 6           Because plaintiff has, while incarcerated, accumulated more than three dismissal “strikes”
 7   pursuant to 28 U.S.C. § 1915(g), and he has failed to present a “plausible allegation” that he faced
 8   imminent danger of serious physical injury at the time he filed his complaint in this case, he is not
 9   entitled to proceed in forma pauperis in this civil action. See Cervantes, 493 F.3d at 1055;
10   Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C. § 1915(g) “does
11   not prevent all prisoners from accessing the courts; it only precludes prisoners with a history of
12   abusing the legal system from continuing to abuse it while enjoying IFP status”); see also
13   Franklin v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
14   itself a matter of privilege and not right.”).
15           Accordingly, IT IS HEREBY ORDERED that within twenty-one (21) days of the date of
16   service of this order, plaintiff shall pay the $400.00 filing fee in full. Plaintiff is advised that
17   failure to pay the full filing fee in compliance with this order will result in this action being
18   dismissed.
19
     IT IS SO ORDERED.
20
         Dated:     February 18, 2020
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28

                                                         5
